—Appeal from a judgment of the Supreme Court, Erie County (Deborah A. Haendi-ges, J.), rendered October 23, 2014. The judgment convicted defendant, upon his plea of guilty, of attempted burglary in the first degree.
It is hereby ordered that the judgment so appealed from is unanimously affirmed.
Memorandum: Defendant appeals from a judgment convicting him upon his plea of guilty of attempted burglary in the first degree (Penal Law §§ 110.00, 140.30 [2]). Contrary to his contention, the record establishes that he knowingly, voluntarily, and intelligently waived the right to appeal {see generally People v Lopez, 6 NY3d 248, 256 [2006]), and that valid waiver forecloses any challenge to the severity of the sentence (see id. at 255; see generally People v Lococo, 92 NY2d 825, 827 [1998]; People v Hidalgo, 91 NY2d 733, 737 [1998]).
Present—Centra, J.P., Carni, NeMoyer, Curran and Troutman, JJ.